   American Bank Note Company
Grafica e Servicos Ltda.
Rua Peter Lund, 146 Sao Cristovao
2930-390 Rio de Janeiro - R J Brasil


December 12, 2001

Mr. Sidney Levy
Avenida Vieira Souto 620/1020
Rio de Janeiro Brazil

Dear Sidney,

This letter will memorialize our agreement regarding your continued employment
by ABN Brazil.

In consideration of your continued employment and the separate letter agreement
entered into today by and among you, ABN Equities Inc., American Banknote
Corporation ("ABN"), and American Bank Note Company Grafica e Servicios Ltda.
(the "Company"), we agree as follows:

If, during the time that you remain an employee of the Company, any shares in
the Company are sold by ABN, you will be entitled to receive a cash bonus equal
to 1.2% of the cash consideration received by ABN. In the event that any such
sale includes as a part of the same transaction, a sale of Transtex SA, the
price paid for Transtex shall also be included in the calculation of this bonus.
You shall be entitled to such payment from the Company only after ABN has
actually received its cash consideration. If such a sale occurs after your
employment with the Company terminates for any reason, this agreement shall be
of no effect. Nowithstanding the foregoing, this bonus shall be paid only if the
total cash consideration paid to ABN values the entire Company at a value equal
to or greater than $95,000,000.

If this letter correctly reflects our mutual agreement, please sign a copy of
this letter in the space provided below.

Very truly yours,

AMERICAN BANK NOTE COMPANY GRAFICA E SERVICIOS LTDA.

  /s/ Steven G. Singer                      
By: Steven G. Singer


AGREED:

  /s/ Sidney Levy                     
Sidney Levy